873 F.2d 1441Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Edmond WATTS, Petitioner-Appellant,v.C. THOMPSON;  Attorney General of the State of Virginia,Respondents-Appellees.
No. 88-7824.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 28, 1989.Decided:  April 13, 1989.Rehearing and Rehearing In Banc Denied May 16, 1989.

James Edmond Watts, appellant pro se.
Robert Quentin Harris (Office of the Attorney General), for appellee.
Before WIDENER and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James E. Watts seeks to appeal the district court's dismissal of his petition for a writ of habeas corpus, brought pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion reveals that this appeal is without merit.  Accordingly, we deny a certificate of probable cause and dismiss this appeal on the reasoning of the district court.  Watts v. Thompson, C/A 87-234-R (W.D.Va. Nov. 17, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented on the material before the Court and argument would not aid in the decisional process.


2
DISMISSED.